Citation Nr: 1403340	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service connected disabilities.

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" systems to insure a total review of the evidence. 
  
The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Generally speaking, when VA receives a complete or substantially complete application for benefits, VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Service connection is in effect for genital herpes, 60 percent disabling, PTSD, 50 percent disabling, type II diabetes, 40 percent disabling, peripheral neuropathy, left lower extremity, 20 percent disabling, peripheral neuropathy, right lower extremity, 20 percent disabling, bilateral tinnitus, 10 percent disabling, and bilateral hearing loss and impotence, both evaluated as noncompensable; the combined evaluation is 90 percent.

In the present case, the Board notes that the record contains a VA General Medical examination from May 2009.  The examination discussed some of the Veteran's service-connected disabilities, and gave an opinion as to the type of employment the Veteran was capable and not capable of performing.  The examiner's opinion was based on the impact of the Veteran's diabetes mellitus on his ability to work.  As to the effect of the Veteran's PTSD on the Veteran's ability to secure or follow substantially gainful employment, the May 2009 examiner deferred to the March 2009 VA examination and failed to give an assessment.  

The Board must make a determination based on all of the Veteran's service-connected disabilities.  38 C.F.R. § 4.16(a)(2013).   While the Veteran underwent a VA examination for his PTSD in March 2009 which discussed the effects of the Veteran's PTSD on his occupational and social functioning, no opinion of the effect of the Veteran's PTSD on his ability to secure or follow substantially gainful employment is of record.  When TDIU is at issue, the Board has a duty to request a medical opinion to discuss what effect a Veteran's service-connected disability has on his ability to work.  See Moore v. Nicholson, 20 Vet. App. 79, 81 (2006) rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Consequently, on remand, a VA examiner should be asked to provide a thorough opinion regarding the effect of the Veteran's service-connected disabilities, in the aggregate, on his ability to secure or follow substantially gainful employment.

Additionally, while the mere passage of time since a previous VA examination does not, in and of itself, warrant additional development, in the present case, the Veteran was last examined four years ago.  Therefore, the May 2009 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the Veteran's current level of disability and whether or not he can secure or follow substantially gainful employment.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124   (1991); Caffrey v. Brown, 6 Vet. App. 377, 381   (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83   (2007).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for all of his service-connected disabilities since March 2010.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159.

2.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the Veteran's claim for TDIU.  The RO should then assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  The RO should attempt to obtain all updated private treatment records from his private physicians.

3.  The Veteran should be afforded a VA examination by a qualified physician to determine the impact of his service-connected disabilities on his employability.  The claims folder should be made available to the examiner prior to the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the effect of all the Veteran's service-connected disabilities, either singularly or jointly, on his ability to secure or follow a substantially gainful occupation.  The examiner should specifically address what type of duties the Veteran would be capable of performing in light of his service-connected disabilities and what duties he would not be able to perform.  A complete rationale should be given for all opinions and conclusions expressed.

4. Thereafter, readjudicate the Veteran's claim for TDIU.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 


